Case 3:20-cr-00468-MO Document17_ Filed 04/05/21 Page1of1

UNITED STATES DISTRICT COURT

DISTRICT OF OREGON
UNITED STATES OF AMERICA 3:20-cr-00468-MO
V. ORDER DISMISSING INFORMATION
WITH PREJUDICE

HALSTON EUGENE HAMILTON,

Defendant.

This matter, having come before the Court on the government’s motion to dismiss the
Information, and the Court being fully advised;

IT IS HEREBY ORDERED that the Information against Defendant, HALSTON
EUGENE HAMILTON, in the above-captioned case, filed on September 28, 2020, be

DISMISSED with prejudice.

i)
Dated: April S° 3021 MAW
i

HONORABLE MICHAEL W. MOSMAN
United States District Judge

 

Presented by:

SCOTT ERIK ASPHAUG
Acting United States Attorney

/s/ Natalie K. Wight
NATALIE K. WIGHT, OSB #035576

Assistant United States Attorney

Order Dismissing Information with Prejudice Page 1

 
